IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                No. 02-40878

                              Summary Calendar



JACKIE RAY OSTEEN,

                                          Petitioner-Appellant,

                                   versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,


                                          Respondent-Appellee.



            Appeal from the United States District Court
                 For the Southern District of Texas
                             G-02-CV-121


                              February 14, 2003


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Jackie   Ray   Osteen   (Osteen),     Texas   prisoner   #321013,    was

convicted by a jury in 1978 of murder and was sentenced to death,

which later was commuted to life imprisonment.               He appeals the

district court’s denial of his 28 U.S.C. § 2254 petition, in which



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
he   alleged     that     he   was   being      denied      his     statutory      and

constitutional right to release on mandatory supervision.                          The

district court granted a certificate of appealability on this

issue.

     On appeal, Osteen contends that the district court erred in

denying him habeas relief because its interpretation of the 1977

version of TEX. CODE CRIM. PROC. art. 42.12, § 15(c)1 to exclude life-

sentence inmates violated his substantive due process rights.

Osteen’s arguments are foreclosed by our decision in Arnold v.

Cockrell,2 in which we held that an inmate under a life sentence is

not eligible for release under the 1977 version of the Texas

mandatory     supervision      statute       and,   thus,    does     not   have     a

constitutionally protected interest in such a release and is not

entitled to habeas relief.3

     Accordingly, the judgment of the district court is hereby

AFFIRMED.

     The request to file supplemental briefs is DENIED.




     1
         (Vernon 1977).
     2
         306 F.3d 277, 279 (5th Cir. 2002).
     3
         See also Ex parte Franks, 71 S.W.3d 327, 328 (Tex. Crim. App. 2001).

                                         2